FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        July 17, 2008
                      UNITED STATES COURT OF APPEALS
                                                                    Elisabeth A. Shumaker
                                    TENTH CIRCUIT                       Clerk of Court



 EARL K. SHRINER,

          Plaintiff - Appellant,

 v.                                                      No. 08-3048
                                                 (D.C. No. 07-CV-03306-SAC)
 KAREN ROHLINGS, Warden;                                   (D. Kan.)
 STATE OF WASHINGTON,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges.


      Plaintiff-Appellant Earl K. Shriner, appearing pro se, challenges the district

court’s dismissal of his civil rights complaint for failure to state a claim for which

relief can be granted. We have jurisdiction under 28 U.S.C. § 1291. Reviewing

Mr. Shriner’s filings liberally, 1 we hold that the district court properly dismissed

      *
          This Order and Judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1. After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir.
R. 34.1(G). The case is therefore ordered submitted without oral argument.
      1
            Because Mr. Shriner is proceeding pro se, we review his pleadings and
                                                                      (continued...)
his claim and, for substantially the same reasons as the district court, AFFIRM.

                                 I. BACKGROUND

      In November of 2007, Mr. Shriner, who is incarcerated at the Larned

Correctional Mental Health Facility, 2 filed a number of grievances seeking a

transfer to a state hospital for a competency evaluation. Mr. Shriner alleged that

he had “a mental block” and “other things” he is “not sure of.” R., Vol. I, Doc. 1,

at 2 (Civil Rights Complaint, filed Dec. 12, 2007). After his grievances were

denied, he filed a complaint pursuant to 42 U.S.C. § 1983, alleging violations of

his constitutional rights. The district court construed his complaint to allege (1)

an Eighth Amendment violation arising from the refusal to transfer him for a

medical evaluation, and (2) a deprivation of due process resulting from the failure

to evaluate his request for the transfer. Pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), 3 the district court dismissed Mr. Shriner’s complaint for failure

to state a claim, finding it was obvious that his claims would fail. Mr. Shriner


      1
        (...continued)
filings liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Howard v.
U. S. Bureau of Prisons, 487 F.3d 808, 815 (10th Cir. 2007).
      2
            The Larned Correctional Mental Health Facility houses the most
severely and persistently mentally ill inmates in the Kansas Department of
Corrections as well as inmates who have borderline personality disorders and
those whose conduct disorders make their placement in another facility
inappropriate.
      3
             This provision provides that “the court shall dismiss the case at any
time if the court determines that . . . the action or appeal . . . fails to state a claim
on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

                                            2
then appealed.

                                  II. DISCUSSION

         We review a dismissal for failure to state a claim under § 1915(e)(2)(B)(ii)

de novo. Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 806 (10th Cir. 1999).

“Dismissal of a pro se complaint for failure to state a claim is proper only where

it is obvious that the plaintiff cannot prevail on the facts he has alleged and it

would be futile to give him an opportunity to amend.” Id. In reviewing a pro se

litigant’s complaint, we accept the allegations as true and construe those

allegations, and any reasonable inferences that might be drawn from them, in the

light most favorable to the plaintiff. Id.

         Regarding Mr. Shriner’s Eighth Amendment claim, the district court

properly applied Farmer v. Brennan, 511 U.S. 825 (1994), and Perkins, supra, in

concluding that Mr. Shriner’s complaint did not state an Eighth Amendment

violation. Mr. Shriner’s allegation that he was denied a transfer for the evaluation

of his mental block does not demonstrate “deliberate indifference” to his

“sufficiently serious” medical needs. See Farmer, 511 U.S. at 834; Perkins, 165

F.3d at 811. And a mere disagreement with the treatment offered by medical staff

is not enough to establish an Eighth Amendment violation. See Perkins, 165 F.3d

at 811. Accordingly, Mr. Shriner could not prevail on his Eighth Amendment

claim.

         Regarding Mr. Shriner’s due process claim, the district court properly

                                             3
determined that the failure to transfer does not implicate due process. Although

an involuntary transfer to a mental hospital for treatment of a medical problem

may implicate due process, a prison official’s refusal to transfer an inmate to a

hospital on demand does not deprive the inmate of any established liberty interest.

See Sandin v. Conner, 515 U.S. 472, 479 n.4, 484 (1995). Here, Mr. Shriner is

already in a facility designed to treat mental health issues, and the prison’s

decision not to transfer him to a state hospital should be afforded deference. See

id. at 482-83. Accordingly, Mr. Shriner could not prevail on a claim that he was

denied due process by the denial of his requested transfer to a state hospital.

      For the foregoing reasons, we AFFIRM the district court’s dismissal of

Mr. Shriner’s complaint for failure to state a claim.

      We also GRANT Mr. Shriner’s request for leave to proceed without

prepayment of the appellate filing fee. Although Mr. Shriner has made partial

payments toward his district court filing fee, we remind him of his continuing

obligation to make such payments until both his district court and appellate fees

have been paid in full. See 28 U.S.C. § 1915(b)(1)-(2).

                                        ENTERED FOR THE COURT,



                                        Jerome A. Holmes
                                        Circuit Judge




                                          4